FILED
                            NOT FOR PUBLICATION                              FEB 29 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10121

               Plaintiff - Appellee,             D.C. No. 2:97-cr-00054-WBS

 v.
                                                 MEMORANDUM*
TANH HUU LAM,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                           Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Tanh Huu Lam appeals pro se from the district court’s denial of his motion

for recusal under 28 U.S.C. § 455(a). We have jurisdiction under 28 U.S.C. §

1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Citing prior statements and rulings by the district court in his case, Lam

argues that the district judge should have granted his motion for recusal. We

review the district court’s denial of a recusal motion for abuse of discretion. See

United States v. McTiernan, 695 F.3d 882, 891 (9th Cir. 2012). The district court

did not abuse its discretion in denying Lam’s motion because the motion was

unsupported by evidence that would cause “a reasonable person with knowledge of

all the facts” to question the judge’s impartiality. See id. (internal quotations

omitted); see also United States v. Rangel, 697 F.3d 795, 804 (9th Cir. 2012)

(judge’s conduct during the course of the case does not provide a basis for recusal

“except in the rarest of circumstances” (internal quotations omitted)).

      Lam’s motion to certify a question of law to this court is denied.

      AFFIRMED.




                                           2                                        15-10121